United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
                      UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                         January 4, 2007

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                 No. 05-41617
                               Summary Calendar


                           UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                         versus

                                MARCO MAURICIO,

                                                           Defendant-Appellant.


               Appeal from the United States District Court
                     for the Eastern District of Texas
                             (4:04-CR-180-ALL)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Marco Mauricio, having pleaded guilty to 14 counts of wire

fraud,    in    violation     of    18     U.S.C.    §   1343,    challenges     the

reasonableness of his sentence, pursuant to United States v.

Booker,    543      U.S.      220    (2005)         (requiring,     inter      alia,

“reasonableness” review of post-Booker sentences, to be guided by

the factors stated in 18 U.S.C. § 3553(a)).                 After offense-level

adjustments for amount of loss and acceptance of responsibility,

his offense level was 12, with an advisory Guidelines range of 10-


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
16 months imprisonment.     The imposed 24-month sentence was eight

months above the high end of this range.

     “Where, as here, a district court imposes a post-Booker

non-Guidelines sentence—that is, one that deviates either above or

below the relevant Guidelines sentence as opposed to departing with

reference   to   an   applicable    Guidelines    departure    provision—we

conduct our reasonableness review through an abuse-of-discretion

lens, paying particular attention to the specific reasons given for

deviating from the Guidelines.”          United States v. Armendariz, 451

F.3d 352, 358 (5th Cir. 2006).             A non-Guidelines sentence is

unreasonable if it does not account for a factor that should have

received    significant   weight,    gives    significant     weight   to   an

irrelevant or improper factor, or is the result of clear error in

balancing the sentencing factors. United States v. Smith, 440 F.3d

704, 708 (5th Cir. 2006).

     The district court based its deviation from the high end of

the advisory sentencing range (deviation) on factors set forth in

§ 3553(a), including the nature and circumstances of the offense,

the history and characteristics of the defendant, the need for

deterrence and to promote respect for the law, the seriousness of

the offense, the kind of sentences available, and the Guidelines

range.   18 U.S.C. 3553(a)(1)-(4).

     Mauricio has not shown that the district court failed to

account for a factor that should have received significant weight,


                                     2
that the district court gave significant weight to an irrelevant or

improper factor, or that it was the result of clear error in

balancing the sentencing factors.       See Smith, 440 F.3d at 708.

Accordingly,     the   above-the-Guidelines-range    sentence   was

reasonable.    See id. at 707-08.

                                                        AFFIRMED




                                    3